Citation Nr: 1525540	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-27 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the fingers and toes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from September 1950 to May 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. Jurisdiction is currently with the RO in Muskogee, Oklahoma. Most recently, in November 2014, the Board remanded this case for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

As discussed in the prior Board remands, the Veteran asserts entitlement to service connection for residuals of a cold injury to the fingers and toes, claimed as numbness of the toes. He claims he suffered from frostbite while stationed in Korea during his active military service. Service personnel records do show that the Veteran had service in Korea during the Korean Conflict. The Veteran's service treatment records are silent for any such complaints or injury, and his May 1952 separation examination is negative for any disability of the feet, lower extremities, upper extremities, vascular system, or skin. 

Recent VA treatment records document complaints of numbness in the upper and lower extremities, which were attributed to the Veteran's degenerative disc disease of the cervical and lumbar spine. In August 2011, the Veteran reported to his VA primary care nurse that while stationed in Korea, he suffered from frostbite affecting his fingers and toes after standing guard in cold weather. He claimed that his digits turned black and the military doctor treating him threatened to amputate. He complained of numbness in his feet, which he attributed to his alleged in-service injury. On examination, he had diminished sensation in the feet. He was diagnosed with peripheral neuropathy. The etiology of this disability was not noted. The Veteran has a current peripheral nerve disability affecting both his upper and lower extremities, which has been diagnosed at different times as cervical radiculopathy, sciatica, and peripheral neuropathy.

In its prior remand, in August 2013, the Board acknowledged that the Veteran was competent to testify concerning the circumstances of his military service, including exposure to cold weather, and competent to describe observable symptoms of frostbite such as pain, numbness, or color changes to the extremities. In a September 2013 VA examination report, the examiner, subsequent to a foot examination, diagnosed the Veteran with degenerative joint disease of the bilateral feet. Subsequent to a cold residual examination, the examiner noted that the Veteran had been diagnosed with cold injury residuals in 1952, and recorded that the Veteran reported that he still had numbness from his in-service event, without treatment, over the past 40 years. X-ray studies revealed osteoarthritis in the bilateral hands and feet and calcium pyrophosphate deposition disease of the hands. 

The examiner reported that the Veteran's diagnosed neuritis/peripheral neuropathy seemed to be the cause of his numbness of the hands and feet and reported that a diagnosis of cold injury residuals could not be rendered. He reasoned that the Veteran's service separation examination was negative for any disability of the hands and feet, or skin, and did not record any numbness of the extremities. He further reasoned that there was no mention of symptoms for many decades after service and that the August 2011 VA treatment record noted his complaints, with diagnosis of peripheral neuropathy/neuritis, as a new complaint. He reported that the Veteran had received care from VA since 1952 and his symptoms were not recorded in his problem list until 2011. 

In its November 2014 remand, the Board determined that the September 2013 VA opinion was inadequate. The Board noted that the examiner's reported diagnosis of cold injury residuals in 1952 was not borne by the record and that the basis of such diagnosis was unclear from the record. Also, the Board noted that the while the examiner reported that the Veteran had been receiving care from VA since 1952 and his symptoms were not in his problem list until 2011, such was not borne by the record, as the Board had access to the Veteran's VA treatment records dated in as early as August 2005, and records from 1952 to 2005 were not associated with the claims file. It was unclear to the Board if the examiner reviewed VA treatment records prior to August 2005 and found such silent for complaints of numbness of the bilateral fingers or toes. The Board determined that a new opinion, considering the VA treatment records associated with the claim file that described the Veteran's numerous musculoskeletal disabilities of the knees, back, and neck, as well as complaints of numbness or pain to the bilateral fingers and toes, was required.

The AOJ, in a December 2014 letter, asked to the Veteran to clarify if he received VA treatment prior to August 2005 and to identify any sources of relevant treatment records. To date, the Veteran has not responded. In a February 2015 opinion, the examiner provided a negative nexus opinion. The examiner reasoned that the Veteran's service treatment records were silent for any evidence of complaints or diagnoses of cold injuries, specifically, any cold injury dated in 1952. The examiner further reasoned that VA treatment records dated for many years after discharge from service were silent for complaints of numbness, that there were no available civilian treatment records for more than 10 years after discharge from service. The examiner further reported that it is common medical knowledge that carpal tunnel syndrome is due to nerve entrapment at the wrist, ulnar neuropathy is due to nerve entrapment as well; and that sciatica may be due to lumbar spine degenerative joint disease as the sciatic nerve gets compressed at the neural foramina. The examiner reported that calcium pyrophosphate deposition disease of the hands was due to a metabolic disorder and neuritis and peripheral neuropathy may be due to vascular insufficiency and other complex medical problems that the claimant was suffering from. The examiner reported that the Veteran's musculoskeletal disabilities of the knees, neck, and back, were diagnosed as osteoarthritis, per his primary care physician notes in the VA treatment records database, and such may be due to wear and tear related to aging as the Veteran was 85 years old. 

The Board finds that the February 2015 opinion is inadequate. The examiner based a negative nexus opinion, again, at least in part, on the lack of evidence of in-service complaints of numbness or other symptoms of a cold injury, or diagnosis thereof, as well as the lack of evidence of post-service complaints of numbness or other symptoms of a cold injury for many years after separation from service. As noted above, the Board has determined that the Veteran is competent to report as to such. Further, the examiner's attribution of the Veteran's diagnosed conditions to specific causes, unrelated to a cold injury, was submitted in some instances without rationale and using the term "may be," as opposed "at least as likely as not," or in this case, as it appears that the examiner intended to offer negative evidence, "less likely than not." On remand, the AOJ should obtain a sufficient opinion that responds completely to the Board's inquires.

Further, the most recent VA treatment records currently associated with the claims file are dated in February 2013; and on remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the Oklahoma City VA Health Care System dated from February 2013 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Then, forward the Veteran's claims file to a different examiner than the VA examiner who offered the September 2013 and February 2015 opinions. If any examiner determines that a new VA examination is required, so schedule the Veteran. 
The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's numbness of the bilateral toes and fingers was incurred in service, or is otherwise related to service, specifically to the alleged in-service cold injury/frostbite. 

In essence, the Board seeks an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's osteoarthritis of the bilateral hands and feet, carpal tunnel syndrome, calcium pyrophosphate deposition disease of the hands, ulnar neuropathy, sciatica, neuritis, and/or peripheral neuropathy, and any other diagnosed condition characterized by numbness of the bilateral toes and fingers, are related to an in-service cold injury/frostbite or his other musculoskeletal conditions or other etiology. 

In this regard, the examiner is asked to consider and comment upon the Veteran's competent report that during service, in the cold of Korea, his digits turned black and the military doctor threatened to amputate, and his report that he has experienced numbness since that time. The examiner is also asked to consider and comment upon the Veteran's musculoskeletal disabilities of the knees, neck, and back, and any related neurological complaints of disabilities; as well as his osteoarthritis of the bilateral hands and feet, neuritis/peripheral neuropathy, ulnar neuropathy, carpal tunnel syndrome, calcium pyrophosphate deposition disease of the hands, and any other diagnosed condition characterized by numbness of the bilateral toes and fingers.
The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





(Continued on the next page)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




